DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15763633, filed on 3/27/2018.
Election/Restrictions
Claims 5 further withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species C (Figure 10), as Species C provides for a vertical demarcation line that is discontinuous as newly amended, there being no allowable generic or linking claim. Elected Species B (Figures 6-9) does not provide for a discontinuous vertical demarcation line; only a horizontal discontinuous demarcation line. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/03/2022.
Response to Amendment

Applicant’s Amendments, filed 8/29/2022, to claims 1-2, 6-9, 12, 14 acknowledged by Examiner. Additionally, applicant added claims 21-22.
Claims 1-2, 4, 6-7, 9, 11-19, 21-22 are pending. Claims 3, 5, 8, 10, 20 are withdrawn.
Previous Drawing Objections have been withdrawn.
Response to Arguments
First Argument:
	The prior art does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments.
Second Argument:
	Applicant asserts that Martin and Hao does not teach the newly amended limitations of claims 1 and 14 (Remarks Page 10-12).
	Examiner’s Response:
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. See updated rejection below, wherein Hao is used to teach the new feature into Martin. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Furthermore, Applicant asserts that the 112b rejections have been resolved, however there are still antecedent basis issues in the claims as new claims use “support element” and the other claims use “support member”. The amendments have not resolved these issues.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9, 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7, 9, 12-13 recites “the support member”; however, this lacks antecedent basis in claims 6-7, 9, 12-13 and claim 1 from which claims 6-7, 9, 12-13 depends. Claim 1 does recite “a support element”, as such “the support member” in claims 6-7, 9, 12-13 will be interpreted as the same structure as the “support element”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6-7, 9, 11-15, 16-19, 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20090078264 A1) in view of Hao (CN204191652U) (see previously attached translation).
Regarding claim 1, Martin discloses a foldable filtering face-piece respirator 10 (See Figures 1-2 and 4-7; see title wherein this is a “filtering face-piece respirator”, see [0084] and Fig. 7, wherein the “filtering structure” 18 of the respirator 10 includes lines of demarcation 74a/74b which may be fold lines enabling the respirator to thus be “foldable”), comprising: 
a mask body 12 (Fig. 1-2 and 4-7, [0053]) comprising a first portion and second portion (see Annotated Figure 7, see [0053] wherein the mask body 12 includes the “filtering structure 18”), separated by a line of demarcation 74a (See Annotated Figure 7, wherein the first and second portions are separated by a line of demarcation 74a [0063]), wherein the line of demarcation 74a comprises a mask body fold line (see [0063], wherein the line of demarcation 74a may be a fold line, thus being a mask body fold line); 
a harness 14 connected to the mask body 12 (Fig. 1 and [0053]); 
an exhalation valve 38 (Fig. 1-2, 4; see [0054] “exhalation valve 38” mounted to the frame 32) disposed on the line of demarcation 74a (see [0063] wherein the line of demarcation 74a is secured to the transversely extending member 27 which as shown in Figure 1-2 and 5 is directly a part of the frame 32 on which the exhalation valve 38 is mounted [0054], thus the exhalation valve 38 is disposed on the line of demarcation 74a) and in a central region of the mask body 12 (see Figure 2 and 5, wherein the exhalation valve 38 is centrally located on the mask body 12), wherein the exhalation valve 38 comprises a base 50 (“valve base 50” [0055-0056], Fig. 4) and a cover 54 (“valve cover 54” [0055-0056], Fig. 4) attached to the base 50 ([0055] and Fig. 4; the cover 54 is attached to the base 50).

    PNG
    media_image1.png
    513
    497
    media_image1.png
    Greyscale

Martin does not disclose wherein the demarcation line is discontinuous at the location of the valve.
However, Hao teaches an analogous foldable filtering face-piece respirator ([0010] foldable; [0007] filter face mask; see Figures 2-3 and Annotated Figure 2 of Hao) that comprises an analogous mask body ([0025] “main body”, see Annotated Figure 2) having an analogous fold line/line of demarcation (See Annotated Figure 2, wherein this “fold line” is the indicated “line of demarcation” in the annotated figure, this is analogous to the “line of demarcation 74a” of Martin as this is a transversely extending line across the mask body in each prior, and this indicated “line of demarcation” is capable of being folded on the indicated line of demarcation as the respirator is formed of fabric [0008], thus being a fold line) separating the mask body into analogous first portion and a second portions (See Annotated Figure 2), the respirator further comprising an analogous exhalation valve 7 (See Figure 2-4 and [0025]) positioned in a central area of the mask body (See Annotated Figure 2, wherein the exhalation valve 7 is located centrally), wherein mask body comprises an opening at and by the exhalation valve 7 (Fig. 2-4, [0021-0025]), wherein the indicated mask body fold line (“line of demarcation”, Annotated Figure 2) intersects the opening (Annotated Figure 2 and Fig. 3-4, intersects with the exhalation valve and the opening formed therein) and the line of demarcation thus is discontinuous at the location of the valve, wherein having the fold line intersect with the opening (and the exhalation valve 7 therein) would improve the adaptability of the mask by being able to directly adjust the position of the valve.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line of demarcation 74 of Martin to intersect the opening 62 and be discontinuous at the location of the valve of Martin according to the teachings of Hao, in order to provide an improved respirator having improved adaptability of the mask by being able to directly adjust the position of the valve 38 as placed in the opening 62 via folding adjustment.


    PNG
    media_image2.png
    455
    724
    media_image2.png
    Greyscale

Regarding claim 2, Martin in view of Hao discloses the invention of claim 21.
Martin further discloses the support element 60 completely surrounds the base 50 of the exhalation valve 38 (Fig. 4 and [0056], the support element 60 is shown extending from the top and bottom perimeter of the base 50 thus fully surrounding the base 50, and even further this is a “cylindrical member 60” thus being continuous as a circle along the perimeter of the base 50 and completely surrounding the base 50).
Regarding claim 4, Martin in view of Hao discloses the invention of claim 1 above.
Martin further discloses wherein the line of demarcation 74a extends transversely across the mask body 12 (See Figure 7, wherein the line of demarcation 74a extends transversely across the filtering structure 18 of the mask body 12), wherein the first portion comprises an upper portion of the mask body 12 (See Annotated Figure 7, wherein the first portion is further an upper portion as it’s on the upper aspect of the device) and the second portion comprises a lower portion of the mask body 12 (See Annotated Figure 7, wherein the second portion is further an lower portion as it’s on the lower aspect of the device).
Regarding claim 6, Martin in view of Hao discloses the invention of claim 21.
Martin further discloses the support member 60 comprises an air permeable support member 60 (Fig. 4-5 and [0056-0057], the support element 60, “cylindrical member 60” defines an aperture 64 of the exhalation valve 38, wherein air passes through the aperture 64 defined by the support member 60, thus being “air permeable” which means to allow air through).
Regarding claim 7, Martin in view of Hao discloses the invention of claim 21.
Martin further discloses wherein the support member 60 comprises one or more air channels 64 (Fig. 4-5 and [0056-0057], the support element 60, “cylindrical member 60” defines an “aperture 64”, which is equivalent to a channel, of the exhalation valve 38) adapted to direct air incident on the support member 60 through the mask body 12 (Fig. 4-5 and [0056-0057], the aperture 64 enables air to pass though the mask body 12).
Regarding claim 9, Martin in view of Hao discloses the invention of claim 21.
Martin further discloses wherein a portion of the support member 60 is disposed between the mask body 12 and a tab 46 ([0054] “buckles 46”) connected to a perimeter of the mask body 12 (Fig. 1-2 and [0054], there are “buckles 46” in the shape of tabs, thus being tabs, and Merriam Webster [https://www.merriam-webster.com/dictionary/tab] defines a tab as a “small flap”, and the buckles 46 are in the form of small flaps; Fig. 1-2, these tabs 46 are connected at the perimeter (edges) of the mask body 12, see Fig. 1-2 and 4 wherein the support member 60 is located in the center of the mask body 12 as a part of the exhalation valve 38 such that the centrally located support member 60 is then located between portions of the mask body 12 and one of the four tabs 46).
Regarding claim 11, Martin in view of Hao discloses the invention of claim 1 above.
Martin further discloses wherein the mask body 12 (mask body 12 includes “filtering structure 18 [0053]) further comprises an inner cover web 70b (see [0062], Fig. 6 shows 70b as being inner), an outer cover web 70a (see [0062], Fig. 6 shows 70a being outer), and filter media 72 (“filtration layer 72” [0062]) (“filtering structure 18” of the mask body 12 includes cover webs 70a/70b and a “filtration layer 72” [0062]) disposed between the inner cover web 70b and the outer cover web 70a (Fig. 6 and [0062]).
Regarding claim 12, Martin in view of Hao discloses the invention of claim 21.
Martin further discloses wherein the mask body 12 (mask body 12 includes “filtering structure 18 [0053]) further comprises an inner cover web 70b (see [0062], Fig. 6 shows 70b as being inner), an outer cover web 70a (see [0062], Fig. 6 shows 70a being outer), and filter media 72 (“filtration layer 72” [0062]) (“filtering structure 18” of the mask body 12 includes cover webs 70a/70b and a “filtration layer 72” [0062]) disposed between the inner cover web 70b and the outer cover web 70a (Fig. 6 and [0062]),
wherein the support member 60 is disposed between the filter media 72 and the inner cover web 70b of the mask body 12 (See Fig. 4, wherein the support member 60 structure extends across the “filtering structure 18” entirely, thus as seen in Figure 6 which shows a cross section thereof, portions of the support member 60 are disposed between the filter media 72 and the inner cover web 70b when the support member 60 is extending and disposing across the layer 18).
Regarding claim 13, Martin in view of Hao discloses the invention of claim 12 above.
Martin further discloses wherein the support member 60 is disposed between the filter media 72 and the outer cover web 70a of the mask body 12 (See Fig. 4, wherein the support member 60 structure extends across the “filtering structure 18” entirely, thus as seen in Figure 6 which shows a cross section thereof, portions of the support member 60 are disposed between the filter media 72 and the outer cover web 70a when the support member 60 is extending and disposing across the layer 18).
Regarding claim 14, Martin discloses a method of making a filtering face-piece respirator 10 (See Figures 1-2 and 4-7; see title wherein this is a “filtering face-piece respirator”, see [0084] and Fig. 7, wherein the “filtering structure” 18 of the respirator 10 includes lines of demarcation 74a/74b which may be fold lines enabling the respirator to thus be “foldable”) comprising: 
forming a mask body 12 (Fig. 1-2 and 4-7, [0053], a “mask body 12” is seen formed);
forming a mask body fold line 74a ([0063], the “line of demarcation 74a” is a fold line) in the mask body 12 (see Annotated Figure 7, see [0053] wherein the mask body 12 includes the “filtering structure 18”, thus the fold line 74a is in the mask body 12) that separates the mask body 12 into a first portion and a second portion (See Annotated Figure 7, wherein the mask body fold line 74a separates a first and second portion), wherein the first and second portions are adapted to rotate about the mask body fold line 74a (See Annotated Figure 7 and [0063] wherein the mask fold line 74a forms a “pleat 80” and [0034-0035] indicates that the pleat can be folded back on itself, thus the first and second portions are capable of rotating about the fold line 74a when being folded); and 
connecting an exhalation valve 38 (Fig. 1-2, 4; see [0054] “exhalation valve 38” mounted to the frame 32) to a central region of the mask body 12 (see Figure 2 and 5, wherein the exhalation valve 38 is centrally located on the mask body 12) over the body fold line 74a (see [0063] wherein the line of demarcation 74a is secured to the transversely extending member 27 which as shown in Figure 1-2 and 5 is directly a part of the frame 32 on which the exhalation valve 38 is mounted [0054], thus the exhalation valve 38 is disposed on and thus over the line of demarcation 74a),
wherein the body fold line 74a includes a demarcation line ([0063], the “line of demarcation 74a” is a fold line).
Martin does not disclose wherein the demarcation line is discontinuous at the location of the valve.
However, Hao teaches an analogous foldable filtering face-piece respirator ([0010] foldable; [0007] filter face mask; see Figures 2-3 and Annotated Figure 2 of Hao) that comprises an analogous mask body ([0025] “main body”, see Annotated Figure 2) having an analogous fold line/line of demarcation (See Annotated Figure 2, wherein this “fold line” is the indicated “line of demarcation” in the annotated figure, this is analogous to the “line of demarcation 74a” of Martin as this is a transversely extending line across the mask body in each prior, and this indicated “line of demarcation” is capable of being folded on the indicated line of demarcation as the respirator is formed of fabric [0008], thus being a fold line) separating the mask body into analogous first portion and a second portions (See Annotated Figure 2), the respirator further comprising an analogous exhalation valve 7 (See Figure 2-4 and [0025]) positioned in a central area of the mask body (See Annotated Figure 2, wherein the exhalation valve 7 is located centrally), wherein mask body comprises an opening at and by the exhalation valve 7 (Fig. 2-4, [0021-0025]), wherein the indicated mask body fold line (“line of demarcation”, Annotated Figure 2) intersects the opening (Annotated Figure 2 and Fig. 3-4, intersects with the exhalation valve and the opening formed therein) and the line of demarcation thus is discontinuous at the location of the valve, wherein having the fold line intersect with the opening (and the exhalation valve 7 therein) would improve the adaptability of the mask by being able to directly adjust the position of the valve.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the line of demarcation 74 of Martin to intersect the opening 62 and be discontinuous at the location of the valve of Martin according to the teachings of Hao, in order to provide an improved respirator having improved adaptability of the mask by being able to directly adjust the position of the valve 38 as placed in the opening 62 via folding adjustment.
Regarding claim 15, Martin in view of Hao discloses the invention of claim 14 above.
Martin further discloses forming an opening 62 (Fig. 4 and [0056] “opening 62 in the mask body 12”) in the central region of the mask body 12 (Fig. 4 and [0056], the opening 62 is formed in the mask body 12 and is in the same location as the valve 38, see Figure 5 wherein the exhalation valve 38 is in the central region of the mask body 12, and thus so is the opening 62 formed in the central region) prior to connecting the exhalation valve 38 to the central region of the mask body 12 (Figure 5, the exhalation valve 38 is connected in the central region of the mask body 12; see [0056] and Fig. 4 wherein the valve has its support element, “cylindrical member”, 60 pass through the opening 62, when attaching the exhalation valve 38, thus the opening 62 is formed prior to the connection of the exhalation valve 38), wherein connecting the exhalation valve 38 comprises disposing the exhalation valve 38 over the opening 62 such that the exhalation valve 38 substantially covers the opening 62 (See Figure 4, wherein the exhalation valve 38 is disposed over and substantially covers the opening 62).
Regarding claim 16, Martin in view of Hao discloses the invention of claim 15 above.
Martin in view of Hao teaches wherein the mask body fold line 74 intersects the opening 62 (See Hao Annotated Fig. 2 and combination in claim 14 above).
Martin does not disclose wherein the opening 62 in the central region of the mask body 12 (Fig. 4-5) is formed prior to forming the mask body fold line 74a.
However, Martin does disclose the opening 62 (Fig. 4) and mask body fold line 74a (Fig. 7) are formed, wherein according MPEP 2144(IV)(C) “Changes in Sequence of Adding Ingredients” the order of a process is prima facie obvious in absence of new or expected results, and there is no indication that the formation of the opening 62 prior to forming the mask body fold line 74a would end up with a different device than first forming the fold line 74a and then the opening 62 within the present instant disclosure.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Martin such that forming the opening 62 is performed prior to forming the mask body fold line 74a, according to MPEP 2144(IV)(C) which states “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”, and there is no evidence of new or unexpected results for this method shown within the instant disclosure.
Regarding claim 17, Martin in view of Hao discloses the invention of claim 14 above.
Martin further discloses forming the mask body fold line 74a comprises folding the mask body 12 (see [0084] “The second curve 74a was formed by welding along the secondary curve line by folding the laminated web at a secondary fold line 92”, wherein the “laminated web” is a material of the mask body 12 filtering structure [0082-0084]).
Regarding claim 18, Martin in view of Hao discloses the invention of claim 17 above.
Martin does not disclose unfolding the mask body 12 prior connecting the exhalation valve 38 to the central region of the mask body 12 over the body fold line 74a.
However, Martin does disclose unfolding the mask body 12 (see [0063] mask body 12 can be “open and closed” via the folding and unfolding of the pleat 80 formed by the fold lines 74a and 74b, thus Martin discloses the method step of unfolding the mask body 12) and connecting the exhalation valve 38 to the central region of the mask body 12 over the body fold line 74a (see claim 14 above), wherein according MPEP 2144(IV)(C) “Changes in Sequence of Adding Ingredients” the order of a process is prima facie obvious in absence of new or expected results, and there is no indication in the present disclosure that unfolding the mask body 12 prior connecting the exhalation valve 38 to the central region of the mask body 12 over the body fold line 74a would bring unexpected results to the method of making the respirator herein.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to unfold the mask body 12 prior to connecting the exhalation valve 38 to the central region of the mask body 12 over the body fold line 74a, since according to MPEP 2144(IV)(C) which states “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”, and there is no evidence of new or unexpected results for this method shown within the instant disclosure.
Regarding claim 19, Martin in view of Hao discloses the invention of claim 14 above.
Martin further discloses attaching a harness 14 to the mask body 12 (Fig. 1 and [0053]).
Regarding claim 21, Martin in view of Hao discloses the invention of claim 1 above.
Martin further discloses a support element 60 (Fig. 4 and [0056], “cylindrical member 60”, this member 60 supports the exhalation valve 38 by fully mechanically securing it to the mask body 12) connected to the base 50 of the exhalation valve 38 (Fig. 4, support element 60 is directly connected to the base 50) and extending from a perimeter of the base 50 (Fig. 4, the support element 60 is extending from the edge and thus perimeter of the base 50), wherein the support element 60 is in contact with the mask body 12 when the mask body 12 is in a cup-shaped configuration (Fig. 4, this is a “cup” shape and the element 60 is in contact with the mask body 12 and its subparts of the “filtering structure 18” and “frame 32”).
Regarding claim 22, Martin in view of Hao discloses the invention of claim 14 above.
Martin further discloses a support element 60 (Fig. 4 and [0056], “cylindrical member 60”, this member 60 supports the exhalation valve 38 by fully mechanically securing it to the mask body 12) that is connected to a base 50 of the exhalation valve 38 (Fig. 4 and [0056], the support element 60 is connected integrally with the base 50) and extends from a perimeter of the base 50 (Fig. 4, the support element 60 is extending from the edge and thus perimeter of the base 50) and is in contact with the mask body 12 (See Fig. 4 wherein the support element 60 is directly contacting the mask body 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        11/28/2022

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786